Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a method comprising exposing a porous substrate susceptible to one or both of hydroxylation and alkoxylation by a first protic solvent to a first relative pressure of the first protic solvent, wherein the porous substrate comprises a first plurality of pores having a first average pore diameter and a second plurality of pores having a second average pore diameter that is greater than the first average pore diameter, wherein the first relative pressure is effective to one or both of hydroxylate or alkoxylate substantially only pores of the first average pore diameter to form a first modified porous substrate and reacting the first modified porous substrate with a first functionalizing reagent that is effective to functionalize one or both of hydroxylated or alkoxylated surfaces, thereby functionalizing only the first plurality of pores, to form a first functionalized porous substrate , wherein in the first functionalized substrate, the second plurality of pores is substantially free of the first predetermined functional group and the first plurality of pores is functionalized with the first predetermined functional group via at least one of a hydroxyl group or an alkoxyl group as required in Claim 1.
The prior art of record also does not disclose the method comprising providing a porous oxide comprising pre-existing pores having a variety of sizes ranging from sub-nm to 20 nm; exposing the porous oxide to a first relative pressure of a protic solvent, thereby creating one or both of hydroxy and alkoxy groups within a first subset of the pores, to form a modified porous oxide; reacting the modified porous oxide with a first functionalizing reagent, thereby derivatizing the first subset of pores, to form a functionalized porous oxide; and exposing the functionalized porous oxide to a second relative pressure of the protic solvent or a second protic solvent, wherein the second relative pressure is higher than the first relative pressure, thereby creating one or both of hydroxyl and alkoxy groups within a second subset of the pores having a larger size than the pores in the first subset of the pores to form a second modified porous oxide; and reacting the second modified porous oxide with a second functionalizing reagent, thereby derivatizing the second subset of the pores, to form a second functionalized porous oxide.
The closest prior art includes:
Frechet (US 5,593,729) discloses a method for pore-size selective modification porous materials having pores of at least two different size ranges, the method comprising (1) selecting a modifying agent which precludes its penetration into all of the pores of one of the size ranges, (2) contacting the porous material with said modifying agent, and (3) allowing sufficient time for the modifying agent to chemically modify the reactive groups only in the pores into which the modifying agent penetrates (see Col 2, Ln 2-46).  Frechet discloses a method where modifying agent size is selected to selectively functionalize.  
Frechet does not teach or suggest a method where the porous substrate is exposed to a protic solvent at a particular relative pressure that is effective to one or both of hydroxylate or alkoxylate a subset of pores of a specific average pore diameter as required in Claim 1 and 11.
Kirkland et al (US 6,482,324) discloses a method for preparing a porous silica microsphere scavenger comprising hydroxylating porous silica microspheres and introducing functional groups by reacting the silanol groups (i.e. hydroxyl groups) with silanes containing the functional group of interest (see Col 4, Ln 44-54).  Kirkland further discloses where hydroxylation is under acidic conditions (i.e. using a protic solvent) (see Col 6, Ln 7).  Kirkland does not teach or suggest a method where the porous substrate is exposed to a protic solvent at a particular relative pressure that is effective to one or both of hydroxylate or alkoxylate a subset of pores of a specific average pore diameter as required in Claim 1 and 11.
Thus, it is clear that Frechet or Kirkland either alone or in combination do not teach all of the limitations of Claims 1 or 11.

Furthermore, a terminal disclosure was approved on 3/9/2022 pursuant to the double patenting rejections made in the Office Action mailed 12/10/2021.   Therefore, the double patenting rejections are withdrawn.

In view of the above, the claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/27/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732